be

FILED
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA ,,. ,,,
TAMPA DIVISION M2) UL BL PM 3:57
CLERK, US DistRicy
UNITED STATES OF AMERICA MIDDLE DistRIGh FL goe
TAMPA, FLORIDA
vs. Case No. 8:20-cr-195-T-35AAS
MICHAEL NOLAN /
SEALED

REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

The defendant, by consent, appeared before me under to Rule 11, Fed. R. Crim.
P. and Rule 6.01(c)(12), M.D. Fla. Rules, and pleaded guilty to copnt one of the
informationl. After cautioning and examining the defendant under oath concerning
each of the subjects in Rule 11, I determined that the guilty plea was knowledgeable
and voluntary, and that the facts he admitted establish the essential elements of such
offense. Therefore, I recommend accepting his guilty plea and adjudicating him guilty.

Due to the national emergency created by the novel coronavirus) and consistent
with the authority provided by Section 15002 of the Coronavirus Aid, Relief, and
Economic Security (CARES) Act and Chief Judge Merryday’s June 29% Administrative
Order, 8:20-mc-25 (M.D. Fla. June 29, 2020), I conducted the change of plea hearing by
videoconference. I did not postpone the change of plea hearing because | found delay of
the hearing would cause a serious harm to the interests of justice. More specifically, the
court conducted his initial appearance and Garcia hearing in conjuction with the

change of plea hearing all by videoconference.

 

1 At the hearing, the inquiry required by Rule 7(b) Fed. R. Crim. P., was conducted and the
defendant’s written waiver of indictment was accepted.

 
The defendant consented to appearing by videoconference, and both the
defendant and defense counsel indicated they had discussed the hearing format in
advance. The government did not object to the videoconference format. The
defendant’s image and voice were clear, and I confirmed all participants could see and
hear all other participants clearly.

Date: July 31, 2020

  
 

DA ARNOED SANSONE
United States Magistrate Judge

  

NOTICE

The parties have fourteen days from the date they are served a copy of this report
to file written objections to this report’s proposed findings and recommendations or to
seek an extension of the fourteen-day deadline to file written objections. 28 U.S.C. §
636(b)(1); 11th Cir. R. 3-1. A party’s failure to object timely in accordance with 28
U.S.C. § 636(b)(1) waives that party’s right to challenge on appeal the district court’s
order adopting this report’s unobjected-to factual findings and legal conclusions. 11th
Cir. R. 3-1.
